Citation Nr: 1631598	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for ischemic heart disease (IHD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1969 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2016, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In a rating decision dated in August 2009, the RO denied the Veteran's claim for service connection for PTSD on the basis that there was no evidence of a current diagnosis of PTSD or verified inservice stressors; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence submitted subsequent to the August 2009 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  The Veteran's PTSD is likely the result of his active service.

4.  The Veteran was exposed to an herbicide while serving at the Ubon Royal Thai Air Force Base.

5.  The competent evidence establishes a current diagnosis of IHD.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  PTSD was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  IHD is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's petition to reopen and service connection claims are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

PTSD

Service connection for PTSD was initially denied in an August 2009 rating decision.  The RO determined that there was no evidence of a current diagnosis of PTSD or verified stressors to support a grant of service connection.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  He did submit a notice of disagreement in September 2010, more than one year after the RO's denial.  The RO informed the Veteran that his notice of disagreement was not timely and would not be accepted.  He did not appeal this decision, but rather filed a new petition to reopen the PTSD claim.  The August 2009 rating decision is the last final prior denial of this claim.

Subsequent to the August 2009 rating decision, the Veteran submitted a letter from his private psychologist diagnosing him with PTSD, and provided hearing testimony regarding his inservice stressors.  The diagnosis and lay evidence of inservice stressors satisfy the low threshold requirement for new and material evidence and the PTSD claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Upon review of the medical and lay evidence, the Board finds that it is sufficient not only to reopen the claim, but also to warrant a grant of service connection.  The undersigned found the Veteran's January 2016 hearing testimony regarding his inservice stressors, including seeing a dead body, to be credible.  Further, the August 2010 letter from his private psychologist indicated that his PTSD was related to his inservice stressors, including those mentioned in his Board hearing testimony.  This is consistent with the PTSD diagnoses and discussion of inservice stressors in his VA treatment records.  

The Board notes that this claim could be remanded for a new VA opinion to reconcile the positive private opinion with the currently negative VA opinion.  However, as the private opinion is sufficient and the negative VA opinion is no more probative than the private positive opinion, the Board finds that remand for a VA examination and opinion is not necessary and would only further delay the Veteran's claim.  

Accordingly, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current PTSD is related to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IHD

The Veteran provided testimony at his Board hearing that he served at the Ubon Royal Thai Air Force Base and that he often made trips near the perimeter of the base when receiving medical supplies from airplanes.  This is consistent with his personnel records showing service at the Ubon Royal Thai Air Force Base Camp and his military occupational specialty as a medical supplies specialist.  The Board has deemed this testimony to be credible.  Such service is consistent with presumed exposure to herbicides.  See Memorandum for the Record regarding Herbicide Use in Thailand during the Vietnam Era (indicating that non-tactical herbicides were used on bases in Thailand and that veterans whose MOS required perimeter contact were more likely to have been exposed to these herbicides).  The Veteran has also provided competent evidence of a current diagnosis of IHD.  See VA examination, July 2011.  

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand, and that his current IHD can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, his claim of entitlement to service connection for IHD, to include as due to herbicide exposure, is granted.

	(CONTINUED ON NEXT PAGE)








ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for PTSD has been received, the application to reopen is granted.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for IHD is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


